Citation Nr: 1449430	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating higher than 10 percent for separation, left acromioclavicular joint, status-post resection distal clavicle (or left shoulder disability).

2.  Entitlement to a compensable rating rating for a bilateral inguinal hernia, postoperative.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq., Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran had active duty from December 1992 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified in January 2011 at a videoconference hearing before the undersigned of the Board.  A transcript is associated with the physical claims file.  

In August 2011, the Board remanded this case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior August 2011 remand and to provide the Veteran a VA examination of his service-connected left shoulder and hernia disabilities.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  38 U.S.C.A. § 5103A(d) (West 2002); Stegall v. West, 11 Vet. App. 268 (1998).

At the Veteran's January 2011 Board hearing, he testified to receiving his mail at a new address, particularly a Post Office (P.O.) Box, not a street address.  See Board hearing transcript, at 4.  The Veteran also testified that his disabilities had worsened, including as due to additional surgery on his left shoulder and from flare-ups of hernia pain.  The Board, in August 2011, remanded the Veteran's increased rating claims for a current VA examination to determine the current degree of severity of his left shoulder and hernia disabilities.  Significantly, the Board specifically instructed the RO to notify the Veteran of his new examinations at his new address.  

On remand, the RO then sent a notice of the new examination to a street address that did not match the P.O. Box the Veteran indicated at the hearing.  See Board hearing transcript, at 4.  Accordingly, the Veteran did not show up to any VA examinations scheduled by the AOJ in November 2012, since by all accounts, he was never notified of this critically important opportunity to further his claim.  Because the Board specifically remanded the claims to the AOJ to send notification of a current examination to his new address of record, a new examination is necessary, as per the previous instructions in the August 2011 remand.  The Board finds the AOJ did not comply with the Board's remand directives, which amounts to a Stegall violation.  See Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the current severity and manifestations of his service-connected left shoulder disability.  Notice of this examination should be sent to the P.O. Box address set forth in the January 2011 Board videoconference hearing transcript, page 4.  The examination should include any diagnostic testing or evaluation needed.  All opinions expressed must be supported by clear rationale, if necessary with citation to relevant medical findings or other evidence in the file. 

2.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the current severity and manifestations of his service-connected bilateral inguinal hernia.  Notice of this examination should be sent to the P.O. Box address set forth in the January 2011 Board videoconference hearing transcript, page 4.  The examiner should identify the nature of the Veteran's gastrointestinal disability.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.114  (digestive system), for Diagnostic Code 7338 (inguinal hernia).  It is particularly important that the examiner provide an opinion as to the diagnosis, frequency and severity of symptoms for any gastrointestinal disability that existed during the period from December 2007 (one year prior to the claim) to the present.  All necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  All opinions expressed must be supported by clear rationale, if necessary with citation to relevant medical findings or other evidence in the file. 

3.  Then readjudicate the claims in light of any additional evidence. If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

